C. D. G-ua-yama. Portar armas.
Celebrada la vista de esta apelación y apareciendo que el apelante fué acusado y condenado por el delito de portar un arma prohibida por-*963que conducía o portaba una bacliuela de carpintero: no siendo tal instrumento de los prohibidos por la ley No. 14 de 25 de junio de 1925 en relación con el artículo primero de la de 1905 y vistos los casos de El Pueblo v. Cruz y de El Pueblo v. Colón, 34 D.P.R. 315 y. 944, respectivamente, se revocó la sentencia apelada y absolvió al acusado.